PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,358
Filing Date: 30 Aug 2019
Appellant(s): Sharifi, Matthew



__________________
Grant Griffith (# 72,777)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1).       Double Patenting Rejection
            Absent any argument by Appellant regarding the appropriateness of the pending Double Patenting rejection, the rejection is maintained.

2).      35 U.S.C. 102 rejection with reference Mozer
         a). Argument (Brief, pg. 7, first - third para).
         Regarding the 35 U.S.C. 102 rejection of claim 1 and similar independent claim 11 with reference Mozer, Appellant argues that the identification of a speaker assists in classifying keywords of the conversation but triggering of the stage 2 recognizer 104 occurs based on classifications of a number of keywords and further states that categorization may be performed without speaker verification/speaker identification and as such, Mozer fails to disclose in response to establishing the identity of the user that spoke the first utterance, invoking the stage 2 recognizer i.e. limitation “in response to establishing the identity of the user that spoke the first utterance, invoking, by the voice-based authentication device, an automated speech recognizer...” 

           Response
           Examiner respectfully disagrees. 
           Appellant's original specification describes the format of received user utterances as one of a [HOTWORD] [QUERY] form, with the QUERY being a speech question/command/declaration/other request received subsequent to receipt of a hotword/trigger word that can be speech recognized and acted upon (Appellant’s Original Specification, pg. 5, para. [0021]) and further describes “personal resources” as including “personal information” as well as “user-specific resources” (original Specification, pg. 8, para. [0029]).            
          Mozer explicitly discloses a system including a stage 1 recognizer 102 identifying a first user speaking in a conversation with a second user (fig. 4, element 404; para. [0051]; para. [0066]) including identifying at least one trigger word/keyword “travel” (i.e. the claimed hotword) as the user is speaking, where as the user's keyword is recognized (see para. [0066]), a travel classification is selected, and a stage 2 recognizer 104 is activated/triggered/invoked to take over listening to the conversation including the part of the conversation after the keyword (i.e. "Maybe we should do an activity in Ireland.", see para. [0067]), and to perform the action/operation of searching for travel content customized for the speaker user by using the stored speaker specific information/resources retrieved for the identified first user/speaker (para. [0021]; para. [0023]-[ 0025]; para. [0066]-[0067]).
in response to a user’s query would ultimately involve background computations and processing prior to returning the answer to the user’s query, and as such, Examiner maintains that Mozer discloses “in response to establishing the identity of the user that spoke the first utterance, invoking, by the voice-based authentication device, an automated speech recognizer...”
      
        b). Argument (Brief, pg. 7, fourth para. - pg. 8, first para).
         Appellant further argues that Mozer discloses speech recognizer 101 passively listening to user conversation and providing a response to the user but fails to disclose the user submitting a query at all or receiving a hotword and a query and limitation 
       
           Response
            Examiner respectfully disagrees because Mozer discloses the stage 1 recognizer identifying a first user speaking in a conversation with a second user including identifying at least one trigger word/keyword “travel” as the user is speaking, where as the user's keyword is recognized, a travel classification is selected and a stage 2 recognizer is activated/triggered/invoked to listen to the conversation including subsequent "Maybe we should do an activity in Ireland." after the keyword (fig. 4, element 404, 408; fig. 5, elements 502, 504; para. [0051]; para. [0066][0067), and to perform the action/operation of searching for travel content customized for the speaker based on stored speaker specific information/resources  retrieved for the identified first user/speaker (para. [0025]; para. [0067], therefore Mozer discloses receiving a hotword (i.e. the keyword “travel”) and the query “Maybe we should do an activity in Ireland" from a speaker/user.
          As addressed in the Final Office Action (10/7/2020, pages 2-3), Mozer describes the user specifically asking for a response (i.e. a query for a search request operation to be performed) in a situation where erroneous responses from the system would be unacceptable (Mozer, para. [0026]; para. [0072]) where the activated/invoked stage 2 recognizer provides the system responses (see fig. 1B) based on the speaker provided input utterance in addition to the system interpreting the user’s subsequent query "Maybe we should do an activity in Ireland.” as a call to provide a search response to receiving a hotword and a query, where the query requesting an operation for the voice-based authentication device to perform for the one of the plurality of different users that spoke the first utterance". Also, arguments that the anticipatory Mozer is not recognized as solving the problem solved by the claimed invention including the user specifically asking for a response, are not ‘germane’ to a 102 rejection (see MPEP 2131.05) as Mozer discloses its system passively listening to provide a query response based on what the system constitutes is a call/request for response as well as mitigating errors in non-passive situation where the user explicitly asks for/requests a response/operation that is returned by the stage 2 recognizer.  

             c). Argument (Brief, pg. 8, second para.  - pg. 9, second para).
             Appellant also argues that Mozer describes using speaker-specific information to classify keywords into previously recognized classifications for the user and is in stark contrast to the claims that require identifying personal resources of the identified speaker such as calendars, email and social networks, and as such, argues that recognized "soccer", "skateboarding" and "vacation" resources identified by Mozer can be attributed to all the speaker and are not unique to one of the speaker, and a result, argues that Mozer fails to disclose invoking the speech recognizer 101 to process a query following a hotword to identify a personal resource for the user that spoke the first utterance that is associated with the query and that the personal resource is unique to the user that spoke the first utterance i.e. limitation "in response to establishing the identity of the user that spoke the first utterance, invoking, by the voice-based authentication device, an automated speech recognizer to process the query following the hotword in the first utterance to identify:...one of the personal resources of the associated set of personal resources for the user that spoke the first utterance associated with the query and that requires access by the voice-based authentication device to perform the operation" 

         Response
         Examiner respectfully disagrees.
         As mentioned in the Non Final Office Action (6/19/2020) prior to Appellant reviving the same argument, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the unique personal/speaker specific resources that are calendars, email, social networks etc.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
          Appellant’s original specification describes “personal resources” as including “personal information” as well as “user-specific resources” (original Specification, pg. 8, para. [0029]). 
          The Merriam-Webster dictionary describes a resource as “a place or thing that provides something useful”
          Mozer discloses establishing speaker-specific information associated with each user (para. [0025]) and not attributed to all speakers like Appellant argues. Mozer also user specific information is utilized in performing a search operation involving retrieving customized and speaker specific advertisement or responses for at least the first user (para. [0025]; para. [0067]; para. [0073]), corresponding to limitation "in response to establishing the identity of the user that spoke the first utterance, invoking, by the voice-based authentication device, an automated speech recognizer to process the query following the hotword in the first utterance to identify:...one of the personal resources of the associated set of personal resources for the user that spoke the first utterance associated with the query and that requires access by the voice-based authentication device to perform the operation" as well as subsequent and non-argued limitation “accessing the required one of the personal resources of the associated set of personal resources for the user that spoke the first utterance to perform the identified operation, the personal resource unique to the user that spoke the first utterance.”, and as a result, Examiner maintains that Mozer discloses all the limitations required in independent claims 1 and 11.

 3).    35 U.S.C. 103 rejection with additional references Weng and Pradeep 
         Argument (Brief, pg. 10-11, sections 4 and 5).
         Regarding dependent claims 3, 4, 13 and 14 as well as claims 6, 7, 16 and 16 respectively rejected with additional references Weng and Pradeep, Appellant argues receiving a hotword and a query, where the query requesting an operation for the voice-based authentication device to perform for the one of the plurality of different users that spoke the first utterance", and are as such patentable based on their dependency from claims 1 and 11 as well as the arguments provided above for claims 1 and 11. Examiner respectfully disagrees as neither Weng nor Pradeep was applied to teach the argued limitation, and claims 1 and 11 are not allowable as presented above. Furthermore, absent any argument as to why the cited portions of Weng and Pradeep fail to teach the limitations recited in the dependent claims, Examiner maintains that the rejections of the dependent claims are appropriate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658    

                                                                                                                                                                                                 Conferees:

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),